USCA11 Case: 19-13291    Date Filed: 10/20/2020   Page: 1 of 9



                                                      [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-13291
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:18-cr-20828-DPG-1



UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,



                                  versus



WILBERT MEME,
a.k.a. Yoloking,

                                              Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (October 20, 2020)
          USCA11 Case: 19-13291         Date Filed: 10/20/2020   Page: 2 of 9



Before JORDAN, LAGOA, and EDMONDSON, Circuit Judges.



PER CURIAM:



      Wilbert Meme appeals his convictions for aggravated identity theft and for

possession of 15 or more unauthorized access devices. No reversible error has

been shown; we affirm.

      A federal grand jury returned an 8-count indictment charging Meme with (1)

access device fraud, in violation of 18 U.S.C. § 1029(a)(2) (Count 1); (2) 4 counts

of aggravated identity theft -- in violation of 18 U.S.C. § 1028A(a)(1) -- committed

during and in relation to the felony charged in Count 1 (Counts 2-5); (3) possession

of 15 or more unauthorized access devices, in violation of 18 U.S.C. § 1029(a)(3)

(Count 6); and (4) 2 counts of aggravated identity theft committed during and

relation to the felony charged in Count 6 (Counts 7 and 8). Meme pleaded not

guilty and proceeded to a jury trial.

      The jury found Meme guilty of the charged offenses. The district court later

sentenced Meme to a total sentence of 39 months’ imprisonment.

      On appeal, Meme challenges the district court’s denial of some of his

motions for judgment of acquittal. Meme first challenges the sufficiency of the

evidence supporting his convictions for Counts 6, 7, and 8. Meme contends the
                                            2
              USCA11 Case: 19-13291          Date Filed: 10/20/2020       Page: 3 of 9



evidence presented at trial was insufficient to permit a jury to find that Meme was

in constructive possession of the access devices and means of identification found

on the thumb drives and laptop computer recovered during the search of Meme’s

father’s house. Meme next contends that insufficient evidence exists that the

means of identification alleged in Counts 5 and 8 belonged to an actual person and

that Meme lacked authority to use or possess the identifying information. 1

         “We review de novo a district court’s denial of judgment of acquittal on

sufficiency of evidence grounds.” United States v. Rodriguez, 732 F.3d 1299,

1303 (11th Cir. 2013). 2 In determining the sufficiency of the evidence, “we

consider the evidence in the light most favorable to the government, drawing all

reasonable inferences and credibility choices in the government’s favor.” Id. We

cannot overturn a jury’s verdict unless no “reasonable construction of the evidence

would have allowed the jury to find the defendant guilty beyond a reasonable

doubt.” Id.




1
    Meme raises no challenge to his convictions for Counts 1 through 4 or to his sentence.
2
  On appeal, the government contends -- because Meme asserted only a general objection to the
sufficiency of the evidence when he moved for judgment of acquittal and never raised expressly
the specific arguments he now raises on appeal -- that our review should be limited to plain error.
We need not decide this issue, however, because we conclude that the evidence presented at trial
was sufficient to support Meme’s convictions under a de novo standard of review.
                                                3
           USCA11 Case: 19-13291         Date Filed: 10/20/2020     Page: 4 of 9



       Because the “jury is free to choose among reasonable constructions of the

evidence,” the government need not “disprove every reasonable hypothesis of

innocence.” United States v. Foster, 878 F.3d 1297, 1304 (11th Cir. 2018)

(quotations omitted). “[W]hen the government relies on circumstantial evidence,

the conviction must be supported by reasonable inferences, not mere speculation.”

Rodriguez, 732 F.3d at 1303.



Constructive Possession (Counts 6, 7 & 8):



       In Count 6, Meme was charged with violating section 1029(a)(3), which

makes it unlawful to “knowingly and with intent to defraud possess[] fifteen or

more devices which are counterfeit or unauthorized access devices.” See 18

U.S.C. § 1029(a)(3). An “access device” means, in pertinent part, “any card, . . .

account number, . . . personal identification number, . . . or other means of account

access that can be used . . . to obtain money . . . [or] to initiate a transfer of funds . .

..” Id. § 1029(e)(1). In Counts 7 and 8, Meme was charged with aggravated

identity theft, in violation of section 1028A(a)(1), which requires unauthorized and

knowing possession of another person’s means of identification. See 18 U.S.C. §

1028A(a)(1). “The ‘means of identification’ element refers to ‘a name, social

                                             4
          USCA11 Case: 19-13291       Date Filed: 10/20/2020    Page: 5 of 9



security number, date of birth, or driver’s license number, among other things.’”

United States v. Delva, 922 F.3d 1228, 1249 (11th Cir. 2019).

      Possession may be either actual or constructive. “A person constructively

possesses an item when he has knowledge of the thing possessed coupled with the

ability to maintain control over it or reduce it to his physical possession, even

though he does not have actual personal dominion.” United States v. Baldwin, 774

F.3d 711, 722 (11th Cir. 2014) (quotations omitted). “Constructive possession also

occurs when a person exercises ownership, dominion, or control over the

contraband itself or dominion or control over the premises or the vehicle in which

the contraband is concealed.” Id. (quotations and alteration omitted).

      Viewed in the light most favorable to the government, the evidence

presented at trial was sufficient to permit a reasonable factfinder to conclude

beyond a reasonable doubt that Meme had knowing and constructive possession of

the unauthorized access devices and the means of identification found in his

father’s house.

      First, overwhelming evidence demonstrated Meme’s involvement in a

pattern of fraudulent ATM transactions using stolen debit-card numbers.

Surveillance footage showed Meme -- using debit-card numbers belonging to 39

different people -- initiating 93 separate ATM transactions, during which he

                                           5
             USCA11 Case: 19-13291          Date Filed: 10/20/2020   Page: 6 of 9



withdrew successfully over $21,000 and attempted to withdraw another $7,300.

Also, one of the vehicles used regularly by the four participants in the fraud

scheme was registered in Meme’s name and contained mail addressed to Meme.

         Evidence also exists tying Meme to both his father’s house and to the thumb

drives and laptop computer recovered from that house. At trial, Agent Poston -- an

investigator involved in searching the house -- identified one of the bedrooms

inside the house as belonging to Meme. Among the items found in that bedroom

was a laptop computer, a thumb drive, a casino gaming card with Meme’s name

printed on it, and a receipt with Meme’s name on it. The thumb drive -- and a

second thumb drive found in another room inside the house -- were both labeled

with Meme’s website name. The thumb drives also contained files belonging to

Meme, including Meme’s business logo, photographs of Meme, different versions

of songs recorded by Meme, and a music video depicting Meme. 3 The thumb

drives contained no files belonging to other participants in the fraud scheme.

         In addition to the files associated with Meme’s music, each thumb drive had

a file containing over 80 debit-and-credit-card numbers and personal identifying

information for people other than Meme. Video surveillance shows Meme making




3
    Meme is a recording artist that goes by the name “Yolo King.”
                                                  6
          USCA11 Case: 19-13291       Date Filed: 10/20/2020    Page: 7 of 9



fraudulent ATM transactions using at least one of the debit-card account numbers

found on the thumb drive recovered from Meme’s bedroom.

      On appeal, Meme says that -- even if the thumb drives were in his

possession at some point -- the evidence does not rule out that the unauthorized

access devices were saved onto the thumb drives after Meme relinquished

possession and without Meme’s knowledge. The jury, however, was free to -- and

did -- reject this alternative hypothesis. See Foster, 878 F.3d at 1304.



Actual Person (Counts 5 & 8):



      Meme next challenges as insufficient the evidence supporting his

convictions in Counts 5 and 8 for aggravated identity theft against alleged victims

“P.E.” and “K.J.” Meme says that -- because neither P.E. nor K.J. testified at trial -

- the government failed to prove beyond a reasonable doubt that each alleged

victim was a real person and that Meme’s use of the victims’ identifying

information was unauthorized.

      To obtain a conviction for violation of 18 U.S.C. § 1028A(a)(1), the

government must prove, among other things, that “the defendant knew that the




                                          7
          USCA11 Case: 19-13291      Date Filed: 10/20/2020    Page: 8 of 9



means of identification at issue belonged to another person.” Flores-Figueroa v.

United States, 556 U.S. 646, 657 (2009).

      We reject flatly Meme’s assertion that a victim of identity theft must testify

for the government to prove adequately that the defendant knew the victim was a

real person and that the defendant had no authority to use the victim’s identifying

information. A defendant’s knowledge that the means of identification belonged to

a real person may be proven using circumstantial evidence. We have said that

“both the circumstances in which an offender obtained a victim’s identity and the

offender’s later misuse of that identity can shed light on the offender’s knowledge

about that identity.” See Delva, 922 F.3d at 1249.

      Here, the evidence demonstrated Meme’s participation in a scheme using

stolen debit-card numbers to make unauthorized ATM withdrawals. The card

number charged in Count 5 (ending in 5195 and belonging to K.J.) was one of 39

debit-card numbers Meme used to make ATM withdrawals. The pattern of

Meme’s transactions using the card ending in 5195 -- in which he first withdrew

$60 and then attempted to withdraw larger amounts -- was consistent with Meme’s

method of withdrawing money using other stolen debit cards confirmed to belong

to actual people. In a similar way, the card number charged in Count 8 (ending in

4288 and belonging to P.E.) was one of many card numbers stored on one of the

                                           8
          USCA11 Case: 19-13291       Date Filed: 10/20/2020   Page: 9 of 9



thumb drives as part of a “card dump” together with other means of identification

confirmed as belonging to real people. This evidence was sufficient for a

reasonable factfinder to conclude that Meme knew that the means of identification

charged in Counts 5 and 8 belonged to real people and that he lacked authority to

possess or to use that information.

      Because the evidence produced at trial was sufficient to allow the jury to

find Meme guilty beyond a reasonable doubt, the district court committed no error

in denying Meme’s motions for a judgment of acquittal.

      AFFIRMED.




                                          9